Case 2:20-cr-00817-JMV Document 5 Filed 09/23/20 Page 1 of 10 PageID: 18
Case 2:20-cr-00817-JMV Document 5 Filed 09/23/20 Page 2 of 10 PageID: 19
Case 2:20-cr-00817-JMV Document 5 Filed 09/23/20 Page 3 of 10 PageID: 20
Case 2:20-cr-00817-JMV Document 5 Filed 09/23/20 Page 4 of 10 PageID: 21
Case 2:20-cr-00817-JMV Document 5 Filed 09/23/20 Page 5 of 10 PageID: 22
Case 2:20-cr-00817-JMV Document 5 Filed 09/23/20 Page 6 of 10 PageID: 23
Case 2:20-cr-00817-JMV Document 5 Filed 09/23/20 Page 7 of 10 PageID: 24
Case 2:20-cr-00817-JMV Document 5 Filed 09/23/20 Page 8 of 10 PageID: 25




                                             July 13, 2020




                                               July 13, 2020
Case 2:20-cr-00817-JMV Document 5 Filed 09/23/20 Page 9 of 10 PageID: 26
Case 2:20-cr-00817-JMV Document 5 Filed 09/23/20 Page 10 of 10 PageID: 27
